Citation Nr: 1027089	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, including as secondary to the Veteran's bilateral 
knee disability.

2.  Entitlement to service connection for cervical spine 
disability, including as secondary to the Veteran's bilateral 
knee disability.

3.  Entitlement to service connection for a shoulder disability, 
including as secondary to the Veteran's bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied service connection for degenerative 
arthritis, cervical spine, shoulders and/or lumbar spine.  The 
veteran perfected a timely appeal of this determination to the 
Board.

In December 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned Veteran's 
Law Judge.  The transcript of this hearing is part of the record.  

In March 2005 and February 2008, the Board remanded this case to 
the RO for additional evidentiary development.  The appeal has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not etiologically 
related to active service or to his service-connected bilateral 
knee disability.

2.  The Veteran's cervical spine disability is not etiologically 
related to active service or to his service-connected bilateral 
knee disability.

3.  The Veteran's shoulder disability is not etiologically 
related to active service or to his service-connected bilateral 
knee disability.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred in or 
aggravated by active service or proximately due to, or the result 
of, his service-connected bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

2.  The Veteran's cervical spine disability was not incurred in 
or aggravated by active service or proximately due to, or the 
result of, his service-connected bilateral knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The Veteran's shoulder disability was not incurred in or 
aggravated by active service or proximately due to, or the result 
of, his service-connected bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Recitation of Evidence

A review of the record discloses that the service treatment 
records show that the veteran was hospitalized for nearly a year, 
from June or July 1966 to May 1967, with an infection in his 
lower left lung secondary to congenital cystic disease in the 
lung.  After extensive treatment, the veteran underwent a left 
lower lobe lobectomy.  The narrative summary of his treatment for 
this condition notes that the veteran was well until he was 
struck in the back with a rifle butt in mid-April 1966.  After 
that time he experienced intermittent pain in his left posterior 
thorax with increasing chest pains until his admission.  During 
the physical examination upon entrance into the hospital, it was 
noted that the veteran's left hemithorax was slightly larger than 
his right due to mild scoliosis.  During treatment for his lung 
condition, the veteran developed pain in his knees with a 
transient rheumatoid factor.  This was thought to be a delayed 
reaction to penicillin.  Subsequent tests for rheumatoid factor 
were negative.  Upon discharge, the veteran was diagnosed with 
cystic disease of the lung, congenital, left lower lobe, and 
arthritis, chronic, multiple.  No indication of low back problems 
related to this condition or to the rifle incident in April 1966 
was noted.

Subsequent to his hospitalization, the veteran was thoroughly 
examined in August 1967.  No back condition was noted and the 
physician performing the examination noted that no arthritis was 
present.  In September 1967, the veteran reported low back pain.  
He stated that he had been hit in the back with the butt of a 
rifle.  He again reported low back pain in October 1967.  The 
physician noted that this was a three weeks duration and 
requested an X-ray of his spine.  X-rays of his lumbar spine 
taken in October 1967 revealed slight curvature convexity to the 
right area and developmental narrowing at L5 - S1.

Back pain was noted in service treatment records from January and 
February 1968.  In February 1968, the veteran was examined in 
connection with his separation from service.  Lung and knee 
conditions were noted, but no back condition was indicated.  In 
addition, the veteran's February 1968 Report of Medical History 
noted no back condition and specifically marked "no" when asked 
about recurrent back pain.  The only thing noted by the examiner 
was a history of back pain in the high school years.  In 
addition, an X-ray of the veteran's lumbosacral spine taken in 
August 1968 revealed no intrinsic bone pathology and the 
alignment of the vertebrae, the width of the discs and the 
sacroiliac articulations were normal.  

In March 1980, the veteran reported that he hurt his back at 
work.  He reported hitting his mid-back against a cash register 
when straightening up.  He was assessed with back pain.  In July 
1980 the veteran was again seen for his back.  He complained that 
he injured his back in March 1980 at work.  He was diagnosed with 
thoracolumbar scoliosis and lumbar contusion and sprain.  In June 
1983, the veteran was again seen for his back.  He was diagnosed 
with chronic lumbosacral strain.  

In March 1988 the veteran was given a medical certificate 
indicating that he had old low back trauma dating from 1982 plus 
scoliosis secondary to pain related to back injury.  In October 
1988, he was again diagnosed with back pain.  

In March 1991, the veteran was afforded a VA examination in 
connection with his claims.  The examiner found moderate 
degenerative disc disease at the L2-L3 and L3-L4 levels.  Mild 
dextroconvex scoliosis of the mid lumbar spine and mild 
osteoarthritic changes of the sacroiliac joints bilateral was 
also found.

In July 1992, the veteran was seen by a private physician for his 
back.  In this report, the physician notes that, in June 1992, 
the veteran was hit in the low back at work by a piece of tree.  
The veteran had severe low back pain with some radiation and 
numbness down the posterolateral aspect of his left leg into his 
toes.  X-rays of the veteran's spine taken in July 1992 revealed 
degenerative disc disease of the lumbosacral spine involving L2-3 
and L5-S1.  At a follow up visit, the veteran's physician 
indicated that the veteran had lumbar strain.  A July 1992 
private examiner noted that the Veteran apparently hurt his back 
on the job while cutting grass.  The Veteran reported a large 
piece of a tree struck him in the lumbosacral area.  During this 
appointment, the Veteran denied having any prior problem with his 
back before that date.  A January 1994 private treatment note 
indicates that the Veteran's initial back injury was in 1992.  A 
July 1994 private physician letter notes that the Veteran had 
complained of low back since 1982.  A note indicating scoliosis 
of the lumbar spine with convexity to the right is reported in 
February 1995.  

In February 1999, the veteran was again afforded a VA examination 
in connection with his claim.  During the examination, the 
veteran reported being hit in the back with a rifle shortly after 
basic training in 1966.  He reported that he subsequently had a 
good deal of lumbosacral strain.  The Veteran reported that in 
around 1990 he began to develop pain in both shoulders.  The 
veteran also noted that in 1992 a tree fell across his shoulders.  
After examining the veteran, the examiner stated that the 
veteran's onset of symptoms did occur when he was in the service 
with the low back and knees.  The examiner noted the results of 
earlier 1991 X-rays and noted that the veteran had a history of 
arthritis of the lumbosacral spine and radicular pain down the 
legs.  In an addendum to this examination dated in March 1999, 
the examiner diagnosed the veteran with degenerative disc 
disease, cervical spondylosis and tendonitis in the shoulders.  
The Board notes that it does not appear that the examiner had the 
Veteran's claims file before him or access to a more complete 
version of the Veteran's medical history.  

When the veteran was examined in August 1999, the VA examiner 
expressed the opinion that he did not believe that the 
degenerative changes that are found on the radiographs of his 
lumbosacral spine are related to his knees, and further stated 
that "[e]ven if the c-file is made available, I do not think 
that this opinion will change that any condition he now exhibits 
in his knees has anything to do with his back other than it being 
a part of generalized arthritis involving multiple sites."

While the February and August 1999 examinations looked at the 
veteran's neck and shoulders, they focused more specifically on 
the veteran's low back and knees, with neither examiner 
apparently having the claims file and the August 1999 examiner 
specifically noting that the claims file was not made available.  
The Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a medical 
report not credible only if the Board rejects the statements of 
the Veteran as lacking credibility.  Further, the claims file 'is 
not a magical or talismanic set of documents, but rather a tool 
to assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator in 
making a decision on a claim.'  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

The Board finds the February 1999 VA opinion less probative as 
the examiner was apparently not aware of the clinical details of 
the Veteran's injuries in service or that the Veteran suffered 
from a back injury in 1980 (an intercurrent injury).  The August 
1999 VA opinion is slightly more probative, even without the 
claims file, as the examiner explicitly stated that he did not 
think his opinion would change with access to the Veteran's 
claims file; the condition the Veteran exhibited in his knees did 
not having anything to do with his back.  

In August 2005, the Veteran was provided another VA examination.  
The examiner reviewed the Veteran's entire claims file and 
conducted a physical examination and testing of the Veteran.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
the lumbar spine, degenerative joint disease of the cervical 
spine and arthralgia of both shoulders.  The Board notes that the 
shoulder x-ray was essentially normal.  The examiner opined that 
the Veteran had osteoarthritis of the lumbar spine that did not 
originate in service and was not related to service.  The 
examiner noted that the Veteran injured his low back in 1980 and 
1992 while at work on both occasions.  The examiner also opined 
that the Veteran's lumbar spine disability was not aggravated by 
the Veteran's service -connected degenerative arthritis of the 
right and left knee.  His rationale was that knee x-rays only 
show minimal changes and gait was normal with no limp.

The examiner further diagnosed the Veteran osteoarthritis of the 
cervical spine.  He opined that it was not likely that the 
disorder originated in service or that it was related to any 
incident in service.  The examiner opined that it was not caused 
by or aggravated by the service-connected degenerative arthritis 
of the right and left knees.  The examiner also opined that it 
was not likely that the Veteran's shoulder arthralgia originated 
in service or is related to any incident in service.  In 
addition, the examiner opined that it was not caused by or 
aggravated by the Veteran's service-connected knee.  There was no 
current evidence of arthritis of the shoulders.  In addition, the 
examiner noted that the Veteran was treated for a lung cyst and 
knee pain in service.  He had a positive rheumatoid factor 
probably secondary to penicillin.  The examiner noted that there 
was no evidence of gouty type arthritis or any other joint pain 
at that time.  

Service connection for lumbar spine, cervical spine and shoulder 
disabilities

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to service connection for a lumbar spine, 
cervical spine or shoulder disability.   

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness). 

The Board notes that there are no service treatment records 
reflecting any cervical spine or shoulder complaint.  The 
Veteran's service treatment records show that he was treated for 
lumbar spine problems; however, upon discharge no back condition 
was noted and the Veteran specifically answered "no" when asked 
about recurrent back pain.  In addition, the August 1968 back x-
ray revealed no intrinsic bone pathology and the alignment of the 
vertebrae, the width of the discs and the sacroiliac 
articulations were normal.  

Furthermore, the medical evidence of record does not show that 
the Veteran sought treatment for a cervical spine or shoulder 
disability immediately following his period of service or for 
many years thereafter.  The first available treatment records 
showing a diagnosis or treatment for cervical spine or shoulder 
pain are from 1999.  During the Veteran's February 1999 VA 
examination, he reported that he began to get pain in his 
shoulders around 1990.  This is nearly 22 years after discharge 
from service.  There is also an absence of any chronic cervical 
spine or shoulder condition noted in service and a gap of 31 
years between service and any contemporaneous medical records 
documenting symptoms.  Based on the above, the Board finds that a 
cervical spine disability and shoulder disability did not 
manifest during service or within a year of service.  

Specifically in various statements during the course of this 
appeal, the Veteran contended that he first injured his lumbar 
spine in service and it has bothered him ever since then.  
Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by laypersons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.; see also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to report matters which a 
layperson may perceive, the Board finds his account is not 
credible when evaluated in light of the totality of the record.  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.")

The Veteran has testified that he has suffered from his back 
disability since service.  However, the Veteran's denied any 
recurrent back pain on his separation Report of Medical History.  
In addition, the Board also notes numerous medical records from 
the 1980s and 1990s where the Veteran's back pain is attributed 
to work incidents.  Further, the Veteran told a private examiner 
in 1992 that he had never had any back trouble prior to his then 
recent work accident.  Given the various contradictory statements 
and records, the Veteran's report of a continuity of symptoms 
since service does not appear credible.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that 
a chronic lumbar spine did not manifest in service or within one 
year thereafter.  

In addition to the lack of evidence showing that the Veteran's 
current chronic lumbar spine, cervical spine or shoulder 
disability manifested during service or within close proximity 
thereto with a continuity of symptomatology since service, the 
competent and probative medical evidence of record does not link 
the Veteran's current disabilities to his military service.  As 
was noted above, VA treatment records show and the Board 
acknowledges that the Veteran has current diagnoses of 
degenerative joint disease of the lumbar spine, degenerative 
joint disease of the cervical spine and arthralgia of both 
shoulders, with a previous diagnosis of tendonitis.  However, 
although the Veteran may sincerely believe that his current 
lumbar spine, cervical spine and shoulder disabilities began in 
or are related to service, the Veteran is not qualified to render 
a medical opinion as to the etiology of these disabilities 
because they require specialized medical knowledge.  See 
38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 
1372, n. 4 (Fed. Cir. 2007) (a form of cancer is not the type of 
condition that a layperson can identify).  Therefore, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.

The Veteran's representative has argued that his current 
disabilities are due to rheumatoid arthritis or his service-
connected bilateral knee disability.  However, there is no 
competent evidence in the record showing that the Veteran's 
disabilities are attributable to either.  As such, a nexus to 
service has still not been shown.  In fact, the only medical 
opinion of record where the examiner had the benefit of review of 
the Veteran's entire claims file, including his service treatment 
records, VA records and private treatment records, is the August 
2005 VA opinion against the Veteran's claims for service 
connection.  

Therefore, taking into consideration all of the foregoing, the 
Board finds that the Veteran's current chronic lumbar spine, 
cervical spine and shoulder disabilities did not manifest during 
service or within one year thereafter, there is no continuity of 
symptomatology shown related to the current disabilities and the 
disabilities have not been shown to be etiologically related to 
an event, disease, or injury in service.  The Board also finds 
that the competent evidence of record does not show that the 
Veteran's disabilities are related to his service-connected 
bilateral knee disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for a lumbar spine disability, cervical spine disability and a 
shoulder disability.  Because the preponderance of the evidence 
is against the Veteran's claims, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for a lumbar spine disability, service 
connection for a cervical spine disability and service connection 
for a shoulder disability is not warranted and the appeal is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claims for service connection f for a back 
condition by letters in May and August 2001, before the adverse 
rating decision that is the subject of this appeal.  The April 
2008 letter provided the Veteran with the specific notice 
required by Dingess, supra.  A subsequent re-adjudication 
followed in September 2009.  The Board concludes that VA has met 
its duty to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claims.  The 
record contains his service treatment records and VA medical 
records.  Private treatment records are contained in the claims 
file.  The Veteran was given a VA examination with medical 
opinion in connection with the claim.  The Veteran testified 
before the undersigned Veterans Law Judge.  Statements of the 
Veteran, his wife and his representatives have been associated 
with the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to support 
his claims.  

The Board is also satisfied that the development requested by the 
Board's March 2005 and September 2008 remands have been 
satisfactorily completed and substantially complied with.  This 
includes development to provide the Veteran with a VA medical 
examination and nexus opinion regarding his disabilities and to 
obtain SSA disability records, as well as subsequent RO (AMC) 
readjudication of the claim following the development effort.  
These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.

Service connection for a shoulder disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


